USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                           UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                ____________________       No. 96-1886                            FRANCISCO RODRIGUEZ-CLAUDIO,                                Plaintiff, Appellant,                                         v.                              UNITED STATES OF AMERICA,                                Defendant, Appellee.                                ____________________                    APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO              [Hon. Juan M. Perez-Gimenez, Senior U.S. District Judge]                                ____________________                                       Before                                Torruella, Chief Judge                           Campbell, Senior Circuit Judge,                             and Boudin, Circuit Judge.                                ____________________            Francisco Rodriguez-Claudio on brief pro se.            Guillermo  Gil, United  States  Attorney,  Nelson Perez-Sosa  and       Jacque line D. Novas, Assistant United States  Attorneys, on brief for       appellee.                                ____________________                                    JUNE 6, 1997                                ____________________                      Per Curiam.  Appellant Francisco Rodriguez  Claudio            appeals from the district court's dismissal of his  complaint            for  the  return of  forfeited  property.    After  carefully            reviewing                      the                          record                                and                                    the parties' briefs, we agree with the            reasoning                      of                        the                            district court as set forth in its Opinion and            Order, dated May 30, 1996.  We add the following comments.                      1.   A                             collateral                                        attack                                              on                                                 a                                                   forfeiture, such as the            one at  hand,  "necessarily presents  a claim  for  equitable            relief."                                           Uni                        ted States v. Woodall, 12 F.3d 791, 793 (8th Cir.            1993).  As such, a  court's decision to grant such relief  is            governed                     by                       equitable                                 principles.  See Linarez v. United States            Dep't                  of                    Justice,                             2                               F.3d                                    208, 213 (7th Cir. 1993); 3 C. Wright,            Federal Practice and Procedure  S 673, at 762 (2d ed.  1982).            "Thus,                   the                       individual                                 .                                   . . must show that he had an inadequate            legal remedy and  that irreparable injury will result if  the            court does not act."  Id.                      Appellant received proper notice of the  forfeiture            proceedings by  February 1993, prior  to having his  property            actually  forfeited.  He  thus could have  filed a claim  and            posted                   a                     bond,                          thereby                                  initiating judicial proceedings.  See 19            U.S.C. S 1608;  21 C.F.R. S 1316.76(b).   By deciding not  to            pursue  this  legal  remedy,  appellant  is  foreclosed  from            obtaining                      equitable                               relief now.  That is, appellant cannot show            that he had  an inadequate remedy at  law "for he could  have            sought  recovery of  his  [property]  in  the  administrative                                         -2-            proceeding by raising the very same claims that he raised  in            his complaint in the district court."  Linarez, 2 F.3d at 213            (where  claimant received  actual  notice of  the  forfeiture            proceedings which  explained how to file  a claim and post  a            bond, but declined  to follow these procedures, he could  not            pursue his constitutional claims in a collateral action).                      2.                                                   Because                                  appellant failed to present the question            concerning                       excessive                                fines below, he has waived it.  See United            States                                    v.                      Pal                        mer, 956 F.2d 3, 6 (1st Cir. 1992).  We therefore            decline to consider it.                      The judgment of the district court is affirmed.                                         -3-